DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Response to Amendment
	The amendment filed February 7, 2022 has been entered. Claims 3, 10, 15, 24, and 25 have been cancelled, and claims 1, 6, 12-13, 21, 23, and 26 have been amended. Claims 1-2, 6, 9, 12-14, 18, 21, 23, and 26 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 6, 9, 12-14, 18, 21, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10, and claim 13, lines 8-9, recite that the flow patterns represent a plurality of inhalations and exhalations by the subject over a predetermined duration. It is unclear whether the predetermined duration is a specific time period that the flow sensor is configured to sample over, such as a specific number of seconds, minutes, or breaths, or if the predetermined duration is merely an intended use of the device, such as a sampling period determined by a user. Applicant indicates support for the amendments in paragraphs 28, 31, 37, and 40 of the specification. Examiner notes that these paragraphs mention “the subject may breathe slowly and deeply in and out through the device 200 3-8 times,” (paragraph 31), but a “predetermined duration” is not explicitly recited. Furthermore, paragraph 50 recites that a study conducted uses three measurements of an inhaler technique before and after training, and Figs. 7-8 show graphs of breathing patterns over different durations and number of breaths, but a predetermined duration for flow sampling is not disclosed. To expedite prosecution, the predetermined duration will be interpreted as an intended use by the user and not a specific time period over which the device is configured to sense. Applicant should amend to claim to delete the limitation or clarify what the predetermined duration is within the scope of the written description.
Claims 2, 6, 9, 12, 14, 18, 21, 23, and 26 are rejected by virtue of their respective dependencies on claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 12-14, 18, 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty (WO 2015/066562 - previously cited) in view of Alizoti (WO 2017/199215 - previously cited).
Regarding claim 1, Shetty teaches a device (measurement device 100, Figs. 2, 7; see also similar embodiments in Figs. 10, 12, 14, 21) for measuring respiratory air flow of a subject (“one or more sensors designed to detect air flow properties… calculated meaningful lung functions measurements from pressure or airflow signals,” paragraphs 8-9), the device comprising: 
a hollow member (mouthpiece 110, flow head 120, and sensor housing 130 form a separate hollow member that can be removably coupled from holding chamber 140, paragraph 93) having a proximal end (proximal end 102), a distal end (sensor housing 130), and a flow passage (common lumen 160) formed between the proximal and distal ends, wherein the proximal end is configured to be received in a mouth of a subject (mouthpiece 110); 
and wherein the distal end is configured to be attached to a valved holding chamber (aerosol holding chamber 140, Fig. 2), the valved holding chamber (VHC) being connected to an inhaler (“an inhaler 170, which may be coupled to the cover 150 at the distal end of the holding chamber 140,” paragraph 103);
a flow sensor disposed in the flow passage and configured to sense characteristics of an air flow in the flow passage (flowhead 120 comprises spirometry components such as a differential pressure sensor 124, paragraphs 97-100; pressure sensor 124 is housing within sensor housing 130, paragraph 103; see also paragraph 106), wherein the sensed characteristics of the air flow comprise flow patterns (flow rate data may be integrated to generate flow vs. time or volume vs. time curves, paragraph 152; see blocks 2012-2020 of Fig. 20), and 
a processor (protective compartment 136 contains a processor, paragraph 105) communicatively coupled to the flow sensor and configured to determine, based on an output from the flow sensor, whether the sensed characteristics of the air flow correspond to predetermined parameters (measured flow rates are compared to threshold flow rate, paragraph 109; “spirometry measures are calculated and the data is compared to stored baseline data or threshold values,” paragraph 134; see also paragraphs 136-141).
Shetty explicitly teaches all limitations of claim 1 except for the flow patterns representing a plurality of inhalations and exhalations by the subject over a duration (see interpretation of “predetermined duration” under the 112(b) rejection above) and the processor comparing sensed flow patterns with stored flow patterns to evaluate an inhalation technique of the subject. Shetty does identify a need for portable lung function monitoring systems (paragraph 7) and recording inhaler use and/or the amount of medication dispensed over time (paragraph 115). Alizoti teaches an analogous measurement device comprising a VHC attached to an inhaler (Fig. 9) to evaluate the inhalation technique of the subject based on a comparison of a monitored breathing waveform with stored information (“as the user performs practice breaths, the system monitors flow rates and provides feedback to the user regarding their technique…provide coordination feedback following the current treatment,” paragraphs 5-6; “counting the number of inhalation breaths,” paragraph 126; see Figs. 12, 17, 28 and 85 and associated descriptions).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shetty to evaluate an inhalation technique of the subject based on a comparison of sensed flow patterns representing a plurality of inhalations and exhalations by the subject with stored flow patterns, as taught by Alizoti (Figs. 12, 17, 28, 85). One would be motivated to do so because Alizoti teaches that providing feedback to users regarding their inhalation technique will help improve patient adherence and optimize drug delivery (paragraphs 9, 118), and Shetty’s device comprising a flow sensor attached to a spacer and inhaler could be improved in the same way. Furthermore, Shetty indicates a need for recording inhaler use and amount of medication, and Alizoti teaches methods for more accurately determining the inhaled dose (“flow rate may be integrated over time to determine the volume of air inhaled, which may be used to provide the user with an indication of when they have…received a complete dose,” Alizoti paragraph 118). Since Shetty and Alizoti both teach measuring flow through spacers in combination with inhalers, the results of such a modification should be predictable.
Regarding claim 2, Shetty teaches differential pressure sensors, ultrasound transducers, and rotating blades as alternative flow sensors (paragraphs 78-81) but does not explicitly teach or suggest a thermal mass flow sensor. Alizoti teaches the flow sensor comprises a thermal mass flow sensor (thermal mass flow sensor 60, paragraph 118, Fig. 9; hot wire anemometers and thin-film flow sensors are also disclosed, paragraphs 173-174), wherein the processor is configured to translate a temperature output from the thermal mass flow sensor into a flow rate (if the flow sensor 34 is a thermal mass flow sensor or a hot wire anemometer, then inherently the processor will translate the temperature output of the sensor into a flow rate).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shetty to substitute a thermal mass flow sensor instead of the spirometer. One would be motivated to do so because various flow sensors were known in the art (Shetty paragraphs 78-81; Alizoti teaches thermal mass flow sensors, paragraphs 118, 172, 174, and various other flow detection means, pgs. 25-34), and the substitution of one type of sensor for another would be obvious. Furthermore, Alizoti teaches thermal mass flow measurement near the mouthpiece (see flow sensor 34’ in Fig. 9), so the placement of a thermal mass flow sensor upstream of the holding chamber 140 of Shetty should yield predictable results.
Regarding claim 6, Shetty teaches the device further comprises an indicator (see GUI in Figs. 11A-11C) configured to display an indication whether the sensed characteristics of the air flow correspond to predetermined parameters (“information regarding the spirometry metrics or comparisons may then be returned over a communication link to the remote computing device 210…for graphical display,” paragraph 134; paragraph 153).  
Regarding claim 9, Shetty teaches the device further comprises a transmission module communicatively coupled to the processor and configured to transmit the output from the flow sensor to a remote device (sensor circuit within protective housing 136 can include a transmitter to transmit to a remote computing device, paragraph 107; a remote processing device calculates one or more metrics from the signals detected by the spirometer, paragraphs 77, 109; see also paragraphs 16-17). 
Regarding claim 12, Shetty in view of Alizoti teaches the processor is further configured to determine, based on the flow rate, whether the subject inhales a medication dispensed from the inhaler (“the system may determine when the user has received their full dose of medication. This may be accomplished by measuring the flow rate and integrating for total volume delivered,” Alizoti paragraph 7; “flow rate may be integrated over time to determine the volume of air inhaled, which may be used to provide the user with an indication of when they have…received a complete dose,” Alizoti paragraph 118).  
Regarding claim 13, Shetty teaches a method for measuring respiratory air flow of a subject (Fig. 20), the method comprising the steps of: 
inserting a proximal end of a hollow member (mouthpiece 110, flow head 120, and sensor housing 130) into a mouth of the subject (paragraph 96); 
fluidically connecting a distal end of the hollow member to a valved holding chamber (aerosol holding chamber 140, Fig. 2; holding chamber 140 can be removably coupled to other components, paragraph 93), the valved holding chamber being fluidically connected to an inhaler (“an inhaler 170, which may be coupled to the cover 150 at the distal end of the holding chamber 140,” paragraph 103);
sensing, by a flow sensor (flowhead 120 comprises spirometry components such as a differential pressure sensor 124, paragraphs 97-100), characteristics of an air flow in a flow passage formed between the proximal end and a distal end of the hollow member (pressure sensor 124 is housing within sensor housing 130, paragraph 103; see also paragraph 106), wherein the sensed characteristics of the air flow comprise flow patterns (flow rate data may be integrated to generate flow vs. time or volume vs. time curves, paragraph 152; see blocks 2012-2020 of Fig. 20); and 
determining, by a processor (protective compartment 136 contains a processor, paragraph 105), based on an output from the flow sensor, whether the sensed characteristics of the air flow correspond to predetermined parameters (“measured flow rates are compared to threshold flow rate, paragraph 109; “spirometry measures are calculated and the data is compared to stored baseline data or threshold values,” paragraph 134; see also paragraphs 136-141). 
Shetty explicitly teaches all limitations of claim 13 except for the flow patterns representing a plurality of inhalations and exhalations by the subject over a duration (see interpretation of “predetermined duration” under the 112(b) rejection above) and the processor comparing sensed flow patterns with stored flow patterns to evaluate an inhalation technique of the subject. Shetty does identify a need for portable lung function monitoring systems (paragraph 7) and recording inhaler use and the amount of medication dispensed over time (paragraph 115). Alizoti teaches an analogous measurement device comprising a spacer attached to an inhaler (Fig. 9) to evaluate the inhalation technique of the subject based on a comparison of a monitored breathing waveform with stored information (“as the user performs practice breaths, the system monitors flow rates and provides feedback to the user regarding their technique…provide coordination feedback following the current treatment,” paragraphs 5-6; “counting the number of inhalation breaths,” paragraph 126; see Figs. 12, 17, 28 and 85 and associated descriptions).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shetty to evaluate an inhalation technique of the subject based on a comparison of sensed flow patterns representing a plurality of inhalations and exhalations by the subject with stored flow patterns, as taught by Alizoti (Figs. 12, 17, 28, 85). One would be motivated to do so because Alizoti teaches that providing feedback to users regarding their inhalation technique will help improve patient adherence and optimize drug delivery (paragraphs 9, 118), and Shetty’s device comprising a flow sensor attached to a spacer and inhaler could be improved in the same way. Furthermore, Shetty indicates a need for recording inhaler use and amount of medication, and Alizoti teaches methods for more accurately determining the inhaled dose (“flow rate may be integrated over time to determine the volume of air inhaled, which may be used to provide the user with an indication of when they have…received a complete dose,” Alizoti paragraph 118). Since Shetty and Alizoti both teach measuring flow through spacers in combination with inhalers, the results of such a modification should be predictable.
Regarding claim 14, Shetty teaches differential pressure sensors, ultrasound transducers, and rotating blades as alternative flow sensors (paragraphs 78-81) but does not explicitly teach or suggest a thermal mass flow sensor. Alizoti teaches the flow sensor comprises a thermal mass flow sensor (thermal mass flow sensor 60, paragraph 118, Fig. 9; hot wire anemometers and thin-film flow sensors are also disclosed, paragraphs 173-174), wherein determining whether the sensed characteristics of the air flow correspond to predetermined parameters comprises translating, by the processor, a temperature output from the thermal mass flow sensor into a flow rate (if the flow sensor 34 is a thermal mass flow sensor or a hot wire anemometer, then inherently the processor will translate the temperature output of the sensor into a flow rate).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shetty to substitute a differential pressure sensor with a thermal mass flow sensor. One would be motivated to do so because various flow sensors were known in the art ((Shetty paragraphs 78-81; Alizoti teaches thermal mass flow sensors, paragraphs 118, 172, 174, and various other flow detection means, pgs. 25-34), and the substitution of one type of sensor for another would be obvious. Furthermore, Alizoti teaches thermal mass flow measurement near the mouthpiece (see flow sensor 34’ in Fig. 9), so the placement of a thermal mass flow sensor upstream of the holding chamber 140 of Shetty should yield predictable results.
Regarding claim 18, Shetty teaches the method of claim 13, further comprising displaying an indication whether the sensed characteristics of the air flow correspond to predetermined parameters in real-time (see GUI in Figs. 11A-11C, “information regarding the spirometry metrics or comparisons may then be returned over a communication link to the remote computing device 210…for graphical display,” paragraph 134; paragraph 153).  
Regarding claim 21, Shetty teaches transmitting the output from the flow sensor to a remote device (sensor circuit within protective housing 136 can include a transmitter to transmit to a remote computing device, paragraph 107; a remote processing device calculates one or more metrics from the signals detected by the spirometer, paragraphs 77, 109; see also paragraphs 16-17).  
Regarding claim 23, Shetty teaches releasing a medication from the inhaler (“the chamber 140…is configured to hold aerosolized medicine after it has been expelled from an inhaler,” paragraph 113).
Regarding claim 26, Shetty in view of Alizoti teaches determining, based on the flow rate, whether the subject inhales the medication dispensed from the inhaler (“the system may determine when the user has received their full dose of medication. This may be accomplished by measuring the flow rate and integrating for total volume delivered,” Alizoti paragraph 7; “flow rate may be integrated over time to determine the volume of air inhaled, which may be used to provide the user with an indication of when they have…received a complete dose,” Alizoti paragraph 118).  

Response to Arguments
Applicant’s arguments, see pgs. 6-12, filed 08/22/22, with respect to the rejection under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Shetty in view of Alizoti.
As elaborated above, Shetty teaches an apparatus comprising a hollow member in fluidic communication with a valved holding chamber and inhaler (Figs. 2, 7) and measuring a flow pattern through the apparatus (Fig. 20). Alizoti teaches an analogous apparatus comprising a valved holding chamber, inhaler, and flow sensor within the valved holding chamber (Fig. 9). Alizoti further teaches monitoring flow over several breaths and providing feedback to the user regarding the inhalation technique and if a complete dose has been taken (paragraphs 5-6; paragraph 126; see Figs. 12, 17, 28 and 85 and associated descriptions). It would be obvious to one of ordinary skill in the art to modify Shetty to additionally perform the same monitoring and inhalation technique evaluation because Alizoti teaches that this evaluation can improve patient adherence and optimize drug delivery (paragraphs 9, 118), and Shetty can be improved in the same way.
Additionally, although Alizoti does not explicitly disclose a specific monitoring duration, Alizoti does teach monitoring plural breaths (“as the user performs practice breaths, the system monitors flow rates and provides feedback to the user,” paragraphs 5-6; “counting the number of inhalation breaths,” paragraph 126), which meets the interpretation of a “a plurality of inhalations and exhalations by the subject over a predetermined duration”, as understood in light of the U.S.C. § 112(b) rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamin et al. (“The Inhalation Manager: A New Computer-Based Device to Assess Inhalation Technique and Drug Delivery to the Patient,” 2003) teaches evaluating inhalation maneuvers with a spirometer attached to placebo inhalers and providing feedback to improve the inhalation technique (Abstract, Figs. 3-5).
Kilis et al. (US 5,167,506) teaches a training system for an inhalation device (Abstract, Fig. 2).
Haartsen et al. (US 2012/0291779) teaches monitoring compliance of a user with proper use of an aerosol delivery system comprising a spacer and inhaler (Abstract, Fig. 1).
Morrison et al. (US 2016/0166787) teaches monitoring respiratory parameters through an inhaler and valved holding chamber (paragraphs 31-32; Figs. 3-6).
Harkin et al. (GB 2556016 A) teaches a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791